 Case 3:18-cr-30172-NJR Document 58 Filed 10/30/20 Page 1 of 2 Page ID #125




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )       Case No. 3:18 CR 30172 NJR
               vs.                           )
                                             )
JACE A. FAUGNO,                              )
                                             )
                              Defendant.     )


               DEFENDANT’S MOTION TO CONTINUE SENTENCING

       COMES NOW Defendant Jace Faugno, by and through his attorney, Mark A. Hammer

(“counsel”), and respectfully requests a continuance of his sentencing currently scheduled for

November 5, 2020 for about eight weeks, preferably shortly after the holiday. This motion is

made on the following grounds:

   1) Counsel just completed a jury trial in Iron County followed immediately by two other

       significant contested hearings, and has another trial scheduled in Iron County shortly.

       AUSA Hoell requested signed treatment reports from counsel, possibly pertinent to the

       Government’s sentencing recommendation before he began his own trial that just ended.

       Counsel failed to timely get that report to AUSA Hoell, leading to a delay in filing his

       sentencing memorandum and Defendant’s sentencing memorandum. Defendant would

       appreciate the opportunity to timely deliver information to the Court prior to his

       sentencing thus requests this final continuance of his sentencing.

   2) Defendant continues to do well on pretrial release at his home in Kentucky.

   3) Should the Court agree to continue the matter, and the pandemic conditions remain

       substantially unchanged as we near the new sentencing date, Defendant would agree to
 Case 3:18-cr-30172-NJR Document 58 Filed 10/30/20 Page 2 of 2 Page ID #126




       sentencing by video teleconference appearance to avoid travel from Kentucky,

       unnecessarily exposing himself, his counsel or the Court and staff in the Southern District

       of Illinois.

   4) Counsel has spoken to AUSA Christopher Hoell who has no objection, and consents to

       the proposed continuance.


       For these reasons, Defendant respectfully requests that his sentencing be continued for

   about eight weeks.

                                                Respectfully submitted,

                                                /s/ Mark A. Hammer

                                                Mark A. Hammer, MO Bar #61542
                                                The Hammer Law Firm, LLC
                                                100 Chesterfield Business Pkwy, Ste 200
                                                Chesterfield, MO 63005
                                                314-651-9311




                                CERTIFICATE OF SERVICE

       I certify that, on October 30, 2020, a copy of this document was electronically filed with

the Clerk of Court, and served on all counsel of record, by the CM-ECF system.



                                                /s/ Mark A. Hammer




                                                2
